DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Kode et al (US Publication 2018/0084403 A1) discloses a method (fig. 2) of provisioning a new household appliance102 using an existing household appliance 104 (fig. 1), the existing household appliance connected to a wireless network 108a-N and provisioned to a user account (page 2 paragraph 0020), the method comprising: receiving 200, from a user interface (application) of the existing household appliance, a request to add the new household appliance to the user account (page 2 paragraph 0028); receiving 202 a provisioning command (broadcast signal) from a user interface of the new household appliance (page 2 paragraph 0029); scanning for the existing household appliance with the new household appliance (page 3 paragraph 0036); and establishing 206 a direct connection from the new household appliance to the existing household appliance (page 3 paragraph 0035). However, the prior art of record fails to teach or make obvious for “obtaining a provisioning token from a remote database with the existing household appliance; securely transmitting network credentials for the wireless network and the provisioning token from the existing household appliance to the new household appliance via the direct connection; and connecting, by the new household appliance, to the wireless network using the securely transmitted network credentials and associating the new appliance with the user account using the securely transmitted provisioning token”, when the obtaining, transmitting, and connecting are considered within the specific combination of steps recited in the method of claim 1. The prior art of record fails to teach or make obvious for “receiving the provisioning token based on the user account from the remote database with the first household appliance; securely transmitting network credentials for the wireless network and the provisioning token from the first household appliance to the second household appliance over the direct connection; and connecting the second household appliance to the wireless network using the securely transmitted network credentials and associating the second appliance with the user account using the securely transmitted provisioning token”, when the receiving, transmitting, and connecting are considered within the specific combination of steps recited in the method of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467